Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 1 of 8 PageID #: 117




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 OSCAR PEREZ,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 2:19-cv-00401-JRS-MJD
                                                       )
 RICHARD BROWN,                                        )
                                                       )
                               Respondent.             )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        The petition of Oscar Perez for a writ of habeas corpus challenges a prison disciplinary

 proceeding identified as WVE 19-03-0098. For the reasons explained in this Entry, Mr. Perez's

 habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).




                                                  1
Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 2 of 8 PageID #: 118




         B.       The Disciplinary Proceeding

         On March 27, 2019, Analyst S. Zimmerman issued a conduct report to Mr. Perez for a

 violation of Code B-220, engaging in an unauthorized financial transaction. Dkt. 10-1. The conduct

 report stated:

         On 3/27/2019 while monitoring the GTL Offender Telephone System I, Analyst S.
         Zimmerman did discover multiple phone calls made by Offender Oscar Perez
         #161430 to telephone number (931) 841-6792 discussing unauthorized financial
         transactions. During a call on 3/14/2019 Perez instructs the female callee to "shoot
         a message" to a telephone number that is associated with another offender who
         resides at WVCF (765-610-8581). (Ulises Ledo #943184) On 3/16/2019 the female
         callee tells Perez, "I sent the info", and on 3/17/2019 she informs Perez, "they
         already had the money." (Telephone Log attached)

         Policy 04-01-104(IX) specifically prohibits offenders from making unauthorized
         financial transactions to other offenders or their friends/family members.

 Id. (mistakes in original).

      The telephone log transcribes the calls at issue. Dkt. 10-2. The financial transactions policy

 was attached to the conduct report. Dkt. 10-3.

         Mr. Perez engaged in three phone calls to the same callee on March 14, March 16, and

 March 17, 2019. Dkt. 10-2. In the first call, Mr. Perez says, "I need you to shoot a message man

 cause I need you to do the same thing you did last time, but a different number." Id. He gives the

 female callee the phone number 765-610-8581, which is associated with offender Ledo. When she

 asks what Mr. Perez wants him to say, he says "tell 'em that you're hollerin at 'em for Ole Man."

 Callee: "For the Ole Man?" Mr. Perez: "Yeah, and basically ask them for the same thing you did

 the last time." Id.

         Two days later, in the second call, the callee told Mr. Perez she 'sent the info,' and Mr.

 Perez asked if they replied. Callee: "Uh huh." Mr. Perez: "What'd he say?" Callee: "Uh, just asked

 for details and stuff." He then said, "and you, uh, ironed em out for him, right?" Id.


                                                  2
Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 3 of 8 PageID #: 119




        On the third call the next day, the callee described her interaction with the person she had

 been texting with at Mr. Perez's direction. She said, "Dude, you need to tell your people…they got

 really rude with me. … They cussed me out practically. They was like 'Hey yo, next time you send

 me money, send me the f-ing name.'" Id. at 2. Mr. Perez responded, "Hey, woah, woah." Id. The

 callee referenced money two more times, stating, "And I don't even know who sent the money,"

 and "No, I mean I did ask Sally but by that time they already had the money." Id.

        Mr. Perez was provided notice of the offense on March 28, 2019. Dkt. 10-4. He requested

 offender Ledo as a witness. Id. Mr. Perez did not request any physical evidence. Id. Offender Ledo

 provided a statement saying, "As far as I'm aware Mr. Perez, did not send me any money." Dkt.

 10-6. On March 29, 2019, Mr. Perez submitted a separate request for evidence linking phone

 number 765-610-8581 to the third phone call on the telephone log. Dkt. 10-7.

        After a postponement, the disciplinary hearing was held on April 8, 2019. Dkt. 10- 8. At

 his hearing, Mr. Perez stated:

        There is 3 different calls that 3-17-19 call is not connected to the other phone calls.
        I have never asked to send money in any of the calls. They call on 3-17-19 is in
        reference to my family and the callee clearly states she does not know who sent
        message.

 Id. (mistakes in original).

        The hearing officer found Mr. Perez guilty of engaging in an unauthorized financial

 transaction based on staff reports, the statement of the offender, evidence from witnesses, and the

 phone logs. Id. The hearing officer reasoned, "DHO believes conduct to be true and accurate DHO

 took into account conduct, witness statement, offender statements, and phone logs." Id. The

 recommended and approved sanctions were loss of commissary privileges, disciplinary restrictive

 housing, 45 days of lost credit time, and demotion of one credit class. Id. The hearing officer

 imposed the sanctions because of the seriousness and nature of the offense, Mr. Perez's attitude

                                                  3
Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 4 of 8 PageID #: 120




 and demeanor during the hearing, the degree to which the violation disrupted or endangered the

 facility, and the likelihood of the sanction having a corrective effect on Mr. Perez's future behavior.

 Id.

        Mr. Perez's appeals to the Facility Head and to the Final Reviewing Authority were

 denied. Dkts. 10-10, 10-11, 10-12. This habeas action followed.

        C.      Analysis

        Mr. Perez alleges that his due process rights were violated in the disciplinary proceeding.

 His claims are: 1) insufficient evidence; 2) his witness was not permitted to testify in person; and

 3) the hearing officer was not impartial.

        Policy 04-01-104(IX) prohibits financial transactions between offenders. Dkt. 10-3. It is a

 Class B offense to engage in or possess:

        materials used for unauthorized financial transactions. This includes, but is not
        limited to, the use or possession of identifying information of credit cards, debit
        cards, or any other card used to complete a financial transaction. This includes the
        discussion of engaging in unauthorized financial transaction(s) with any other
        person.

 Dkt. 10-13 at 6 (emphasis added).

        Mr. Perez first argues that on the March 14 call, there was no mention of money at all. Dkt.

 4 at 4. He admits that during the March 17 call, the callee did mention money but said nothing

 about another offender or his family/friends. Id. He asserts that it does not violate policy to obtain

 funds from family and friends. Id. He further contends that the three calls are unrelated and do not

 support the charge. Id.

        "The some evidence standard . . . is satisfied if there is any evidence in the record that could

 support the conclusion reached by the disciplinary board." Eichwedel v. Chandler, 696 F.3d 660,

 675 (7th Cir. 2012) (citation and quotation marks omitted); see also Ellison v. Zatecky, 820 F.3d


                                                   4
Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 5 of 8 PageID #: 121




 271, 274 (7th Cir. 2016) ("a hearing officer's decision need only rest on 'some evidence' logically

 supporting it and demonstrating that the result is not arbitrary."); Donelson v. Pfister, 811 F.3d

 911, 916 (7th Cir. 2016) ("Under Hill, 'the relevant question is whether there is any evidence in

 the record that could support the conclusion reached by the disciplinary board.'") (quoting Hill,

 472 U.S. at 455-56)). The "some evidence" standard is much more lenient than the “beyond a

 reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). The conduct

 report "alone" can "provide[] 'some evidence' for the . . . decision." McPherson v. McBride, 188

 F.3d 784, 786 (7th Cir. 1999).

        The telephone log of the three conversations makes it clear that they were related. In the

 first call, Mr. Perez asks the callee to send a message and in the following two calls the callee

 reported what happened in response to her message. She complained that she was "cussed out" and

 was told "next time you send me money, send me the f-ing name." Dkt. 10-2 at 2. There is evidence

 that the phone number at issue was related to another offender and that the callee sent money as

 requested by Mr. Perez. The conduct report and telephone logs constitute sufficient evidence to

 support the charge.

        Mr. Perez next argues that he was denied a witness because offender Ledo was available

 but not brought to the hearing. Dkt. 4 at 5. He states that no reasons were given for not bringing

 Mr. Ledo to the hearing and there were no security issues alleged. Id. The respondent asserts that

 any error in this regard would be harmless because Mr. Perez did not state what clarification Mr.

 Ledo would have made if he testified in person. In his reply, Mr. Perez argues that "offender Ledo

 could have clarified why petitioner did not send him any money. He could [sic] stated why

 petitioner sent a message to a phone number associated with him. All of which were the key

 components of the disciplinary charges at hand." Dkt. 15 at 2-3. For support, Mr. Perez cites to



                                                 5
Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 6 of 8 PageID #: 122




 the Court's ruling in Adams v. Superintendent, 2:17-546-JMS-MJD.

        When an inmate requests to call a witness at a disciplinary hearing, he is presumptively

 entitled to present the witness's live testimony as opposed to a written statement. See Whitlock v.

 Johnson, 153 F.3d 380, 388 (7th Cir. 1998) ("We are . . . unconvinced by the prison's assertion

 that its policy of interviewing requested witnesses and summarizing their testimony in an unsworn

 report is a legitimate means of 'calling a witness' even when live testimony would be feasible.");

 Doan v. Buss, 82 F. App'x 168, 170–71 (7th Cir. 2003) (rejecting the contention that "under Wolff

 oral testimony is not required as long as written statements are obtained"); Ashby v. Davis, 82 F.

 App’x 467, 471 (7th Cir. 2003) (holding that "[t]he submission of a written [witness] statement is

 not by itself a valid reason for not appearing," and explaining that "[l]ive testimony is the

 presumption absent a valid reason for proceeding differently").

        An error is harmless if the petitioner does not show prejudice. See Jones v. Cross, 637 F.3d

 841, 846-47 (7th Cir. 2011). Here, offender Ledo said that "As far as I'm aware Mr. Perez, did not

 send me any money." Dkt. 10-6. The hearing officer considered this statement. Even if Mr. Ledo

 had continued to deny receiving money directly from Mr. Perez, this would not alter what was said

 during the phone calls at issue and would therefore not have changed the outcome of the hearing.

 Mr. Perez has not shown that any denial of live testimony resulted in prejudice.

        In addition, this case is different than the case cited by Mr. Perez, Adams v. Superintendent,

 2:17-546-JMS-MJD (S.D. Ind. Aug. 27, 2018). In Adams, the respondent failed to acknowledge

 that a petitioner is entitled to live testimony unless a valid reason is given. The respondent also

 failed to provide any justification for allowing only a written statement. Id. In this case, the

 respondent essentially conceded the error but reasonably asserted that because there was no

 prejudice, any error was harmless.



                                                  6
Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 7 of 8 PageID #: 123




        For his final claim, Mr. Perez alleges that the hearing officer was not impartial as evidenced

 by the fact that a physician who saw him when he was processed into segregation after he was

 found guilty told him that she knew he was coming. He further alleges that the Unit Team Manager

 had told the physician to prepare the paperwork the week before the hearing was conducted. Dkt.

 4 at 5-6. Mr. Perez argues that the hearing officer must have made his decision known even before

 the hearing was held and that the Unit Team Manager must have influenced the decision. He also

 argues that the Unit Team Manager must have assumed that Mr. Perez would be found guilty. Dkt.

 15 at 4-5.

        Inmates are entitled to an impartial decision-maker. A prison official who is "directly or

 substantially involved in the factual events underlying the disciplinary charges, or in the

 investigation thereof," may not adjudicate those charges. Piggie v. Cotton, 342 F.3d 660, 667 (7th

 Cir. 2003). "Adjudicators are entitled to a presumption of honesty and integrity." Id. at 666. "[T]he

 constitutional standard for impermissible bias is high." Id. There is no evidence that the hearing

 officer was involved in the underlying events involved in this case. The circumstances Mr. Perez

 complains about indicate that the segregation unit was prepared for his arrival if he was found

 guilty, but they do not rebut the strong presumption that the hearing officer was not biased. There

 is no evidence that the hearing officer was involved in the investigation of the phone calls. No due

 process violation occurred in this regard.

        Mr. Perez was given proper notice and had an opportunity to defend the charge. The

 hearing officer provided a written statement of the reasons for the finding of guilt and described

 the evidence that was considered. There was sufficient evidence in the record to support the finding

 of guilt. Under these circumstances, there were no violations of Mr. Perez's due process rights.




                                                  7
Case 2:19-cv-00401-JRS-MJD Document 22 Filed 06/04/20 Page 8 of 8 PageID #: 124




        D.       Conclusion

        For the above reasons, Mr. Perez is not entitled to the relief he seeks. His petition for a writ

 of habeas corpus must be denied and the action dismissed.

        Judgment consistent with this Entry shall now issue.

        IT IS SO ORDERED.


        Date:    6/4/2020




 Distribution:

 OSCAR PEREZ
 T702665
 Alexander Correctional Institution
 633 Old Landfill Road
 Taylorsville, NC 28681

 Abigail T. Rom
 INDIANA ATTORNEY GENERAL
 abby.rom@atg.in.gov




                                                   8
